NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                       APR 15 2022
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

UBALDO TISTOJ; et al.,                             No.   20-73243

                  Petitioners,                     Agency Nos.      A203-684-958
                                                                    A203-684-959
    v.

MERRICK B. GARLAND, Attorney                       MEMORANDUM*
General,

                  Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                 Submitted April 11, 2022**

Before:        McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

         Ubaldo Tistoj1 and his minor child, natives and citizens of Guatemala,

petition for review of the Board of Immigration Appeals’ order dismissing their


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1
              Although lead petitioner’s name appears as “Ubaldo Tistoj” in the
Petition for Review, it appears as “Ubaldo Antonio Tistoj-Vasquez” in the agency
decisions, Notice to Appear, and Opening Brief.
appeal from an immigration judge’s (“IJ”) decision denying their motion to reopen

removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen.

Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny the petition

for review.

      The agency did not abuse its discretion in denying the motion to reopen to

rescind petitioners’ removal orders, where petitioners did not dispute that the

hearing notice was correctly addressed and mailed twenty-three days before the

hearing, and the evidence petitioners submitted was not sufficient to overcome the

presumption of effective service. See 8 U.S.C. §§ 1229a(b)(5)(C), 1229(c); see

also Sembiring v. Gonzales, 499 F.3d 981, 988 (9th Cir. 2007) (describing

evidence sufficient to overcome the presumption of effective mail service).

      The temporary stay of removal remains in place until the issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                   20-73243